          Case 1:20-cv-00189-JSR Document 60 Filed 07/07/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


CARNEGIE INSTITUTION OF WASHINGTON,

M7D CORPORATION,

        Plaintiffs,

v.                                                      Civil Action No. 1:20-cv-00189-JSR

PURE GROWN DIAMONDS, INC.,

IIA TECHNOLOGIES PTE. LTD D/B/A
IIA TECHNOLOGIES,

       Defendants.



CARNEGIE INSTITUTION OF WASHINGTON,

M7D CORPORATION,                                        Civil Action No. 1:20-cv-00200-JSR

        Plaintiffs,

v.

FENIX DIAMONDS LLC,

       Defendant.




              DECLARATION OF MATTHEW J. MOFFA IN SUPPORT OF
                     PLAINTIFFS’ MOTIONS TO DISMISS

I, MATTHEW J. MOFFA, do declare and state as follows:

       I am an attorney at Perkins Coie LLP licensed to practice law in the State of New York and

counsel for plaintiffs Carnegie Institution of Washington and M7D Corporation (collectively,

“Plaintiffs”) in the present action. I make this Declaration based on my personal knowledge and

in support of Plaintiffs’ Motions to Dismiss.
            Case 1:20-cv-00189-JSR Document 60 Filed 07/07/20 Page 2 of 2



       1.       Attached as Exhibit 1 is a true and correct copy of excerpts of the prosecution

history of U.S. Patent Application No. 10/161,266, issued as U.S. Patent No. 6,811,610.

       2.       Attached as Exhibit 2 is a true and correct copy of excerpts of the prosecution

history of U.S. Patent Application No. 10/889,171.

       3.       Attached as Exhibit 3 is a true and correct copy of excerpts of the prosecution

history of Reissue Patent Application No. 12/362,529, issued as U.S. Patent RE41,189.

       4.       Attached as Exhibit 4 is a true and correct copy of U.S. Patent No. 6,811,610

dated November 2, 2004.

       5.       Attached as Exhibit 5 is a true and correct copy of excerpts from the Manual of

Patent Examining Procedure, Eighth Edition, August 2001, Last Revision July 2008.

       6.       Attached as Exhibit 6 is a true and correct copy of excerpts of Title 37 from the

Code of Federal Regulations revised July 1, 2008.

       7.       Attached as Exhibit 7 is a true and correct copy of excerpts of the deposition of

Dr. Robert H. Frushour taken on June 11, 2020.



       I declare under penalty of perjury that the foregoing is true and correct.


Dated: July 7, 2020

By: /s/ Matthew J. Moffa
       Matthew J. Moffa




                                                -2-
